      Case 1:18-cv-01942-RGA Document 1 Filed 12/07/18 Page 1 of 7 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 MATRIKS LOJISTIK DIS TICARET A.S.,
 a Turkish corporation,
                                                    Civil Action No. ______________-UNA
                         Plaintiff
 v.

 CH BUS SALES LLC, a Delaware limited
 liability company

                         Defendant


                                           COMPLAINT

         Plaintiff Matriks Lojistik Dis Ticaret A.S., a Turkish corporation, (“Matrix” or “Plaintiff”)

by and through its undersigned counsel, Berger Harris LLP, brings this action against CH Bus

Sales LLC, a Delaware limited liability company (“CH Bus” or “Defendant”), and in support

thereof alleges as follows:

                                  SUMMARY OF THE ACTION

         1.     Matrix and CH Bus entered into an Exclusivity Agreement (the “Agreement,”

attached as Exhibit 1). Pursuant to the Agreement, Plaintiff agreed to transport motor coaches

from Turkey to the United States that Defendant purchased from another entity.               Plaintiff

completed its obligations under the Agreement. Defendant, however, has refused to pay Plaintiff

for its services because Defendant got into a dispute with the manufacturer of the buses. As a

result, Defendant has breached the Agreement and caused Matrix economic damages.

                                          THE PARTIES

         2.     Matrix is a foreign corporation organized and existing under the laws of the

Republic of Turkey. Matrix has its registered office situated at Turkey, Istanbul, Serifali mevkii,

Kible sk, No: 28, Kat 3-4, Dudullu, Umraniye. Matrix may be contacted through its undersigned
   Case 1:18-cv-01942-RGA Document 1 Filed 12/07/18 Page 2 of 7 PageID #: 2



counsel.

       3.      Defendant is a limited liability company organized and existing under the laws of

the State of Delaware. Defendant maintains its principal place of business at 1645 Lyndale Avenue

N, Suite 102, Faribault, Minnesota 55021. Defendant may be served with legal process through

its registered agent identified with the Delaware Secretary of State, The Corporation Trust

Company, located at The Corporation Trust Center, 1209 North Orange Street, Wilmington,

Delaware 19801.

                                         JURISDICTION

       4.      This Court possesses jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)

because the amount in controversy exceeds $75,000.00 and because Defendant is a citizen of

Delaware and Plaintiff is a citizen of Turkey, a foreign state.

       5.      This Court may exercise personal jurisdiction over Defendant because it is a

Delaware limited liability company and it has consented to the jurisdiction of the courts located in

the State of Delaware.

       6.      This Court may also exercise specific personal jurisdiction over Defendant because

the dispute between Plaintiff and Defendant arises from a related transaction which is the subject

of a lawsuit that Defendant removed to this Court. See Temsa Ulasim Araclari Sana Yi Ve Ticaret

A.S. v. CH Bus Sales LLC, C.A. No. 1:18-cv-698-RGA (the “Temsa Action”). Defendant entered

into an agreement with the plaintiff in the Temsa Action and, pursuant to the forum selection clause

of their agreement, Defendant submitted to the jurisdiction of the courts of the State of Delaware

to resolve any and all disputes thereunder.

       7.      As is explained in more detail below, because the transaction between Plaintiff and

Defendant is so closely related to the transaction at issue in the Temsa Action, this Court may


                                                  2
   Case 1:18-cv-01942-RGA Document 1 Filed 12/07/18 Page 3 of 7 PageID #: 3



properly exercise specific personal jurisdiction over Defendant in this action.

                                  FACTUAL BACKGROUND

       8.       Upon information and belief, in February 2010, Temsa Ulasim Araclari Sanayi Ve

Ticaret A.S. (“Temsa”) and Defendant entered into an agreement under which Temsa conferred to

Defendant exclusive distributor rights related to the marketing, sale and distribution of certain

motor coaches and spare parts manufactured by Temsa.

       9.       Upon information and belief, in January 2016, Temsa and Defendant also entered

into a Security Agreement under which Defendant granted Temsa a security interest in certain

property. Pursuant to their business relationship, Defendant agreed to purchase several motor

coaches from Temsa in or around November 2017.

       10.      In order to transport the coaches from ports located in Turkey to ports located in

the United States, Defendant entered into the Agreement with Plaintiff. In fact, the Agreement

was the second contract between Plaintiff and Defendant. The first contract was executed on or

about February 6, 2014 and the Agreement was executed on or about May 30, 2017, with a three-

year term expiring on May 30, 2020.

       11.      Pursuant to the terms of the Agreement, Defendant agreed to exclusively use

Plaintiff to transport Temsa buses. Defendant also agreed to the following provision:

             6. PAYMENT. CH Bus shall transfer the full freight amount to Matrix
             Bank Account within 30 days after shipment date in Turkey. Damage
             claims/costs shall be covered separately in insurance process, and can not
             be deducted from freight payment in principle. On the other hand, if the
             insurance claim is not settled within 60 days with a reasonable explanation
             by Matrix, then CH Bus shall have the right to compensate it from next
             freight payment in mutual agreement.

Agreement ¶ 6 (emphasis added).

       12.      Pursuant to the terms of the Agreement, Plaintiff agreed to and confirmed the


                                                 3
   Case 1:18-cv-01942-RGA Document 1 Filed 12/07/18 Page 4 of 7 PageID #: 4



following responsibilities and commitments:

             a. to apply agreed price in Article 4, during the period of this contract.
             b. to provide a proper transportation service from Turkey to the U.S.
             c. to coordinate necessary documentation between Shipper, CH Bus and
             shipping lines for proper operations.
             c [sic].    to take maximum care to deliver the buses in the U.S. without
             damages in good condition.
             d. to deliver the buses within agreed transit times mentioned in Article 4
             e. to send transport plans regularly, informing CH Bus about shipping
             dates, transshipment details, expected arrival dates.

Agreement ¶ 3.

       13.      On or around November 8, 2017, an employee of Defendant contacted Plaintiff to

orchestrate a shipment of Temsa motor coaches. Eventually, Plaintiff agreed to make two

shipments for Defendant. The first shipment occurred on December 3, 2017, when Plaintiff

shipped 15 coaches out of the Derince port of Turkey to the port in Jacksonville, Florida. Those

coaches were delivered to Jacksonville, Florida on or about December 26, 2017. The second

shipment of one coach left the Borusan/Gemlik port of Turkey and was delivered to a port in

Brunswick, Georgia on or about January 18, 2018.

       14.      Plaintiff completed the shipment of the buses, and delivered them in good condition

to the US ports. Accordingly, Plaintiff fulfilled all of its obligations under the Agreement.

       15.      Apparently, due to a souring relationship with Temsa, Defendant refused to make

any payments to both Temsa and Plaintiff for the shipments, despite Plaintiff completing its

obligations and there being no defects or errors in the shipment process.          Defendant has

acknowledged that Plaintiff performed its obligations under the Agreement and that it owes

Plaintiff for Plaintiff’s performance.    In an email exchange between Plaintiff and Michael

Haggerty, Defendant’s Chairman of Board, Mr. Haggerty admitted that the only reason Defendant

refuses to pay Plaintiff because of Defendant’s disagreement with Temsa.


                                                 4
   Case 1:18-cv-01942-RGA Document 1 Filed 12/07/18 Page 5 of 7 PageID #: 5



       16.     As a result of its wrongful refusal to pay Plaintiff, in clear breach of the Agreement,

Defendant owes Plaintiff in an amount to be proven at trial but no less than $146,405.00 in

outstanding invoices.

                             COUNT I: BREACH OF CONTRACT

       17.     Plaintiff repeats and realleges the allegations of the preceding paragraphs of the

Complaint as if set forth fully herein.

       18.     Plaintiff and Defendant entered into a valid and binding contract, the Agreement.

       19.     Pursuant to the Agreement, Plaintiff was required to ship the Temsa buses from

Turkey to ports in the United States and Defendant was required to pay Plaintiff for these services.

       20.     Plaintiff completed its obligations under the Agreement.

       21.     Pursuant to the Agreement, Defendant was required to pay the full freight amount

to Matrix within 30 days after shipment date in Turkey. Also, pursuant to the Agreement, damage

claims/costs shall be covered separately in insurance process, and cannot be deducted from freight

payment in principle. In any event, Defendant did not report any damage to Plaintiff and Plaintiff

is not aware of any insurance claims filed by Defendant for damage to the coaches that Plaintiff

shipped pursuant to the Agreement.

       22.     To date, Defendant has not paid Plaintiff the full freight amount for these

shipments.

       23.     Defendant is in breach of the Agreement, which breach has caused Plaintiff

economic damages.

       24.     According to the Counterclaim it filed in the Temsa Action, Defendant’s refusal to

pay for the Temsa buses is based on Defendant’s assertion that Temsa sold Defendant defective

motor coaches and other issues that are exclusively between Temsa and Defendant.


                                                 5
   Case 1:18-cv-01942-RGA Document 1 Filed 12/07/18 Page 6 of 7 PageID #: 6



       25.     The explicit language of the Agreement demonstrates that Plaintiff made no

warranties and/or representations regarding the manufacturing quality of the coaches or

Defendant’s satisfaction with the coaches.

       26.     Defendant has wrongfully withheld payment due to Plaintiff without justification.

As a result, Defendant is in breach of its obligations under the Agreement.

       27.     Accordingly, Plaintiff demands judgment in its favor plus attorneys’ fees, costs,

pre- and post-judgment interest and whatever other relief the Court deems just and proper.

                               COUNT II: UNJUST ENRICHMENT
                                  (Pleaded in the Alternative)

       28.     Plaintiff repeats and realleges the allegations of the preceding paragraphs of the

Complaint as if set forth fully herein.

       29.     By wrongfully withholding payment due to Plaintiff, Defendant has unjustly

retained a benefit to Plaintiff’s detriment.

       30.     Defendant received the benefit of the shipment of goods.

       31.     Plaintiff has suffered, and continues to suffer, a loss due to Defendant’s wrongful

refusal to pay for the agreed upon price for the shipment.

       32.     As is set forth in more detail above, Plaintiff satisfied its obligations under the

Agreement and provided a necessary service to Defendant by shipping Defendant’s coaches from

Turkey to the United States.

       33.     As a result, there is no justification for Defendant’s refusal to pay Plaintiff the

outstanding amounts.

       34.     To the extent there is no adequate remedy at law, Plaintiff asserts a claim of unjust

enrichment against Defendant in the alternative.

       35.     Accordingly, Plaintiff demands judgment in its favor plus attorneys’ fees, costs,

                                                   6
   Case 1:18-cv-01942-RGA Document 1 Filed 12/07/18 Page 7 of 7 PageID #: 7



pre- and post-judgment interest and whatever other relief the Court deems just and proper.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Matriks Lojistik Dis Ticaret A.S., respectfully requests that the

Court enter judgment:

              a.        finding Defendant CH Bus Sales LLC in breach of the Exclusivity

                        Agreement defined above;

              b.        awarding Plaintiff in an amount to be proven at trial but no less than

                        $146,405.00 plus pre-judgment and post-judgment interest accruing at the

                        statutory rate;

              c.        awarding Plaintiff its attorneys’ fees and costs associated with this action;

              d.        awarding Plaintiff any other relief the Court deems just and proper.

                                                       BERGER HARRIS LLP

                                                       /s/ Michael W. McDermott
                                                       Michael W. McDermott (No. 4434)
                                                       David B. Anthony (No. 5452)
                                                       1105 N. Market Street, 11th Floor
                                                       Wilmington, DE 19801
                                                       Telephone: (302) 655-1140
                                                       mmcdermott@bergerharris.com
                                                       danthony@bergerharris.com

                                                       Attorneys for Plaintiff
Dated: December 7, 2018
Wilmington, Delaware




                                                  7
